Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1. 	Claim 16 is objected to for the following informalities: Claim 16 is dependent upon a later claim, Claim 17, and thus does not comply with 35 U.S.C. 112(d). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Applicant should correct the numbering of the claim set to comply with 35 U.S.C. 112(d).
Appropriate correction is required. 
Absent objective evidence to the contrary, such an amendment to the claim set, as a whole, to comply with presentation of correct claim numbering and correct claim dependency in accordance with the requirements of 35 U.S.C. 112(d) is considered remedial. 
Appropriate correction is required. 

2. 	Claim 17 is objected to for the following informalities: Claim 17 is dependent upon itself. 
Appropriate correction is required. 

3. 	Claim 33 is objected to because of the following informalities:
Claim 33 fails to follow the standards or format for U.S. applications and cannot be properly assessed for restriction. 
The phrase “Use of” should be replaced with “A method of.”
Accordingly, Claims 33 and 42 have not been further treated on the merits.
	Appropriate correction is required. 

Election/Restrictions
4. 	This application contains claims directed to the following patentably distinct species: 
a) alternative peptide species, whereby Applicant is required to elect and clarify the record regarding said elected peptide as it corresponds to: 
i) the fragment of which alternative AKAP of Claims 4 and 14, as recited in Claims 5 and 15; 
ii) the alternative amino acid length, as recited in Claims 6 and 16; 
iii) the alternative RIAD domain (as recited in Claims 7-8, and 17-18) or RISR domain (as recited in Claims 7, 9, 17, and 19); 
iv) the alternative peptide amino acid sequence SEQ ID NO, as recited in Claims 8-9, 18-19, 32, and 37; and 
v) the alternative peptide-encoding nucleic acid SEQ ID NO, as recited in Claims 2, 28, 20, 35, and 40, if elected, and its corresponding to the elected peptide amino acid sequence SEQ ID NO above; and 
b) single alternative T cell signaling molecule species, as recited in Claim 25, whereby Applicant is to further elect the corresponding T cell signaling molecule domains concordant with the elected T cell signaling molecule recited in Claim 25, to wit: 
i) the alternative intracellular signaling domain, as recited in Claim 20; 
ii) the alternative transmembrane domain, as recited in Claim 24; and 
iii) the alternative target cell binding domain, as recited in Claim 22. 

Failure to establish a clear nexus, to wit, a one-to-one correspondence between the elected peptide-encoding nucleic acid SEQ ID NO and the corresponding amino acid SEQ ID NO species and the corresponding generic recitations of Claims 4-9, and 14-19 will be considered non-compliant.

The species are independent or distinct because each peptide has a mutually exclusive amino acid sequence and a corresponding mutually exclusive nucleic acid sequence encoding said peptide. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed alternative peptide species from a and a(i)-a(v), and a single disclosed alternative T cell signaling molecule species from b and b(i)-b(iii) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 11, 27, 29, 31, 34, 36, 39, and 41 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search for SEQ ID NO:78 would not be co-extensive with a search for SEQ ID NO:64. Further, a reference rendering SEQ ID NO:69 as anticipated or obvious over the prior art would not necessarily also render SEQ ID NO:87 as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633